Judgment was entered in the Supreme Court, November 24th 1875,
Per Curiam.
In the case of Wilkins Township School District, 20 P. E. Smith 110, the subject of independent school districts was carefully examined and the legislation relating thereto referred to. One of the conclusions arrived at in that case was, “that in addition to the general public notice given by the commissioners by handbills or otherwise, at least ten days’ special notice should be given to the school directors of the district out of which it is sought to lay off an independent district.” The reasons are given and amply *421sustain the rule. In this case, the school directors of Clearfield township are the plaintiffs in error, and therefore the rule should be asserted in all its vigor. The provision for notice contained in the order to the commissioners in this case was a departure from the rule. The order, after reciting the names of the commissioners appointed, proceeds: “who having given notice to the inhabitants of said township of Clearfield of the time and place of meeting, and also special notice to the school directors of said township, by twenty printed notices put up in the most public places in said township, at least ten days before the time of their meeting," &c. Thus both the general and special notice is to be by handbills put up in public places. This is clearly not the special notice to the directors required by the rule established in thé case of Wilkins township. The notice set forth by the commissioners in their report does not supply the defect of the order, for it is not said when the notice was given. It might have been given on the morning of the day the commissioners met. The object of notice to the directors is that they, as the guardians of the interests of the schools, may examine into the subject, and come prepared to show to the commissioners how the proposed new district will affect the public interest. A proper exhibition of this might change thoroughly the views of the commissioners, and prevent a report or show its necessity, as the case might be. We think the proceeding is fatally defective in these respects, and must be set aside. The order and decree of the court establishing an independent district is reversed, and the proceedings set aside.